I am of the same opinion now I was of at the last term — that these debts are recoverable by the law of the country, and *Page 103 
for the reasons I then gave. As to the interest, I agree, the debtor is not bound to seek his creditor beyond sea; but them it should be disclosed by plea that the creditor was beyond sea; and further, that the debtor has always been ready, since the ratification of the treaty, to pay, and is now ready; and he should pay the money into court in verification of the latter part of the plea. How else are we to know the creditor was beyond sea? Or how has the creditor an opportunity of showing where he was and when he returned, unless by replying to the plea of the defendant? The omitting to make such a plea and to give such opportunity amounts, as in all other cases, to an admission on the part of the defendant that no such fact exists. Interest is to be paid in all cases of bonds, unless where by a general law or for some general reason it is suspended for a time; as during the time of our war, or unless the defendant by a plea of tender properly pleaded will show that in justice he ought not to pay it.
So it was adjourned, as also were several other cases in the same predicament.
NOTE. — See Child v. Devereux, 5 N.C. 398.